Citation Nr: 0412514	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  93-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right foot, claimed as secondary to bilateral 
plantar warts with neurofibromas.

2.  Entitlement to service connection for degenerative joint 
disease of the left foot, claimed as secondary to bilateral 
plantar warts with neurofibromas.

3.  Entitlement to service connection for bilateral heel 
spurs, claimed as secondary to bilateral plantar warts with 
neurofibromas.

4.  Entitlement to an increased rating for plantar warts with 
neurofibromas of the right foot, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for plantar warts with 
neurofibromas of the left foot, currently evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
December 1949, and again from July 1953 to December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Newark, New 
Jersey, and St. Petersburg, Florida, which denied the 
benefits sought on appeal.  The veteran's claims are 
currently serviced by the RO in St. Petersburg, Florida.

The Board denied the benefits here on appeal in a November 
2002 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in September 2003, the Court granted a Joint Motion to 
Vacate and Remand, vacating the Board's November 2002 
decision and remanding the claims for further proceedings and 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)) and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As such, this matter is properly returned to the 
Board.  A review of the record reveals, however, that this 
matter must be remanded to the RO.  Therefore, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 

In addition to the foregoing, the Board observes that in a 
separate document dated in December 2003, the Board remanded 
to the RO the issues of entitlement to service connection for 
a left knee disability; entitlement to service connection for 
bilateral hallux valgus; and entitlement to a clothing 
allowance.  Those issues, if still active, remain under the 
jurisdiction of the RO and will be the subject of a later 
decision in the event they are returned to the Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
during the course of the veteran's appeal.  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio, supra.  

The motion granted by the Court in September 2003 specified 
that VA did not properly satisfy its duty to notify the 
veteran because nowhere in the processing of the veteran's 
claims did it specifically detail the evidence required to 
substantiate each claim on appeal nor did it set forth the 
allocation of burdens of obtaining necessary evidence.  
Unfortunately, the Board does not have the authority to cure 
the procedural defect presented in this case.  See generally 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As such, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating his claims may be 
performed.

Additionally, the Board points out that the most recent 
medical evidence of record is dated in 1999 and the most 
recent VA examination for rating purposes was performed in 
September 1999.  Thus, because the present level of 
disability is of primary concern where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the RO should obtain current 
medical evidence to properly adjudicate the veteran's claims 
for increased ratings on appeal.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must advise the veteran of his rights 
and responsibilities under the VCAA.  He should be 
advised of the specific evidence needed to 
substantiate his claims and given an opportunity to 
supply additional evidence and/or argument, and 
identify additional evidence for VA to obtain.  The 
RO must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with 38 U.S.C.A. Sections 5102, 5103, 
and 5103A.  All new evidence and/or arguments must 
be associated with the veteran's claims folder.  

2.  The RO should request that the veteran identify 
and/or submit all recent treatment records.  After 
proper releases are executed, the RO should obtain 
all identified evidence and associate it with the 
veteran's claims folder.

3.  After obtaining all identified evidence, the RO 
should schedule the veteran for a VA examination to 
determine the level of severity of his plantar 
warts.  The examiner should be requested to render 
an opinion as to the veteran's functional 
limitation as a result of that disability, if any.  
The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

4.  When the development requested has been 
completed, the issues on appeal should again be 
reviewed by the RO on the basis of any additional 
evidence obtained.  If the benefits sought are not 
granted, the veteran and his representative should 
be furnished a Supplemental Statement of the Case 
and afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


